IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,481


EX PARTE ROY BRENT CAMPBELL, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 16,584-B IN THE 181ST JUDICIAL DISTRICT COURT

FROM RANDALL COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of debit card abuse
and sentenced to twenty years' imprisonment. 
	Applicant contends that his trial counsel rendered ineffective assistance because he failed to
timely file a notice of appeal.
	The record supports Applicant's contention that trial counsel failed to timely file a notice of
appeal.  We find, therefore, that applicant is entitled to the opportunity to file an out-of-time appeal
of the judgment of conviction in Case No. 16,584-B from the 181st Judicial District Court of Randall
County, Texas.  Applicant is ordered returned to that time at which he may give a written notice of
appeal so that he may then, with the aid of counsel, obtain a meaningful appeal.  All time limits shall
be calculated as if the sentence had been imposed on the date on which the mandate of this Court
issues.  We hold that, should applicant desire to prosecute an appeal, he must take affirmative steps
to file a written notice of appeal in the trial court within 30 days after the mandate of this Court
issues.

Delivered: August 30, 2006
Do Not Publish